      Case 1:19-cr-10075-MLW Document 16 Filed 03/14/19 Page 1 of 1




                          UNITED STATES       DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

                V.
                                                  Cr.   No.   19-10075-MLW

RUDOLPH MEREDITH,
        Defendant.


                                           ORDER


WOLF,    D.J.                                                           March 14,       2019




      A hearing will be held on March 28,                     2019,    at 2:00 p.m.,        to

address defendant Rudolph Meredith's request to waive indictment

and   plead      guilty   to      the     charges   against      him    in     this   case.

Therefore,       it .is   hereby    ORDERED that,         by    March    21,    2019,    the

government       shall    file:     (a)     the   parties'      plea    agreement;          (b)

proposed instructions concerning the applicable                         law;    and   (c)      a

statement of the factual basis for the proposed guilty plea.




                                                    UNITED     STATES   DISTRICT      JUDGE
